DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art either alone or in combination fails to disclose, teach or suggest a vehicle comprising: a frame; a suspension including a plurality of adjustable shock absorbers; and having at least a first input related to a selection of one of a plurality of vehicle modes, a brake input, a steering input, a gear selection input, a vehicle speed input, and an acceleration input; a controller operable to independently control at least one damping characteristic of the front right adjustable shock absorber, at least one damping characteristic of the front left adjustable shock absorber, at least one damping characteristic of the rear right adjustable shock absorber, and at least one damping characteristic of the rear left adjustable shock absorber based on the plurality of inputs, wherein the controller in response to the vehicle being airborne, a compression damping of the front right adjustable shock absorber is increased, a compression damping of the rear right US.1 37275106.01Application No. 17/100,355 Response dated March 13, 2022 Page 3 adjustable shock absorber is increased, a compression damping of the front left adjustable shock absorber is increased; and a compression damping of the rear left adjustable shock absorber is increased; in response to the vehicle turning to the left, the compression damping of the front right adjustable shock absorber is increased and the compression damping of the rear right adjustable shock absorber is increased; in response to the vehicle turning to the right, the compression damping of the front left adjustable shock absorber is increased and the compression damping of the rear left adjustable shock absorber is increased; and in response to the vehicle braking, the compression damping of the front left adjustable shock absorber is increased and the compression damping of the front right adjustable shock absorber is increased.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        May 31, 2022